Lundberg Stratton, J.,
dissenting.
{¶ 28} I respectfully dissent. I believe that the reports of Dr. Claire Wolfe are not reliable evidence upon which the retirement board may base its decision to terminate Morgan’s disability retirement benefits. I agree with the magistrate. It appears that Dr. Wolfe did not evaluate Morgan for chronic fatigue syndrome and fibromyalgia and that her reports strongly suggest that she does not accept chronic fatigue syndrome as a legitimate medical disorder.
{¶ 29} Chronic fatigue syndrome was clinically defined in 1988 by the Centers for Disease Control and Prevention. It is an illness characterized by profound, debilitating fatigue lasting at least six months, and it does not improve by rest. It may become worse with physical or mental activities. Its primary symptoms include problems with memory and concentration, sleep disturbance, muscle and joint pain, headaches, tender lymph nodes, recurrent sore throat, and extreme exhaustion which lasts more than 24 hours after physical or mental exertion, www.cdc.gov/cfs/.
{¶ 30} Chronic fatigue syndrome is diagnosed by excluding other medical and psychiatric causes of chronic fatigue illnesses. Fukuda et al., The Chronic Fatigue Syndrome: A Comprehensive Approach to Its Definition and Study (1994), 121 Annals of Internal Medicine 953. No tests to diagnose this condition have been validated by scientific studies. Id.
{¶ 31} Morgan has suffered symptoms of chronic fatigue since 1985. She was originally diagnosed with chronic fatigue syndrome in 1987. She began treating with Dr. Kuchynski in 1995. In 2005, Dr. Kuchynski reported that Morgan continued to be disabled from chronic fatigue syndrome and fibromyalgia. Her symptoms include fatigue, muscle and joint pain, swollen glands, and low-grade fever. She also has trouble sleeping, which results in cognitive problems with concentrating and focusing on tasks.
{¶ 32} In addition, Morgan was seen by Dr. Leonard Calabrese of the Cleveland Clinic. He acknowledged that the symptoms of chronic fatigue and pain cannot be objectively quantified. But he noted that Morgan’s 17-year history of consistent symptoms and limitations due to pain and fatigue supports his diagnosis of chronic fatigue syndrome and fibromyalgia.
*330{¶ 33} After having examined Morgan, Dr. Wolfe reported that Morgan had more subjective than objective symptoms. Dr. Wolfe concluded that she found nothing objective that would prevent Morgan from performing the duties of her previous job as a school librarian. The magistrate in the court below noted that Dr. Wolfe’s report “never presents or discusses the medically accepted criteria for rendering a diagnosis of chronic fatigue syndrome. The failure to address criteria and the failure to indicate acceptance of criteria for chronic fatigue syndrome strongly suggests [sic] that Dr. Wolfe does not recognize chronic fatigue syndrome as a legitimate medical condition that can become the basis for disability.” State ex rel. Morgan v. State Teachers Retirement Bd. of Ohio, Franklin App. No. 07AP-115, 2008-Ohio-2796, ¶ 71.
{¶ 34} Dr. Wolfe also reviewed reports from Dr. Kuchynski and Dr. Calabrese. Dr. Wolfe stated that she did not disagree with Dr. Calabrese’s findings but noted that “there are no objective abnormalities for the chronic fatigue or fibromyalgia.” Id. at ¶ 41. She pointed out that Dr. Calabrese noted that Morgan has become more disabled by her subjective symptoms but “has had no change in her objective status.” Id. at ¶ 41. Dr. Wolfe reiterated her opinion that “based on objective abnormalities, [Morgan] should be able to continue in her job as a librarian.” Id.
{¶ 35} Dr. Wolfe reached a similar conclusion with respect to Susan Van-Cleave’s application for disability-retirement benefits in State ex rel. VanCleave v. School Emps. Retirement Sys., 120 Ohio St.3d 261, 2008-Ohio-5377, 898 N.E.2d 33. VanCleave was diagnosed with various back conditions as well as fibromyalgia, “ ‘an unusual impairment in that its symptoms are often not supportable by objective medical evidence.’ ” Id. at ¶ 46, quoting Vance v. Commr. of Social Sec. (C.A.6, 2008), 260 Fed.Appx. 801, 806, 2008 WL 162942. Dr. Wolfe examined VanCleave and reported that in her opinion, VanCleave had no objective deficits that would prevent her from continuing her work as a school custodian. In a subsequent report, Dr. Wolfe stated: “I do not believe the fibromyalgia is functionally disabling” and “I do not believe there are objective abnormalities that would preclude Mrs. VanCleave’s work.” 1 Id. at ¶ 18.
Manos, Martin, Pergram & Dietz Co., L.P.A., and James M. Dietz, for appellant.
Richard Cordray, Attorney General, and John E. Patterson, Assistant Attorney General, for appellee.
{¶ 36} In State ex. rel Grein v. Ohio State Hwy. Patrol Retirement Sys., 116 Ohio St.3d 344, 2007-Ohio-6667, 879 N.E.2d 195, Dr. Wolfe opined that Michele Grein had no significant objective structural abnormalities to substantiate her claim of disability due to chronic myofascial pain syndrome. Dr. Wolfe concluded that after physical therapy, Grein should be able to resume her duties as a state trooper. Id. at ¶ 10.
{¶ 37} In State ex rel. Bruce v. State Teachers Retirement Bd. of Ohio, 153 Ohio App.3d 589, 2003-Ohio-4181, 795 N.E.2d 110, the relator’s alleged disability was due to fibromyalgia and chronic fatigue syndrome. Dr. Wolfe examined the relator in that case. She noted that the relator’s fibromyalgia was not disabling, and she attributed the relator’s chronic fatigue since 1991 to lack of sleep or sleep disruption. Dr. Wolfe’s report failed to even mention chronic fatigue syndrome, which caused the magistrate to question whether Dr. Wolfe was even aware that chronic fatigue syndrome was alleged as a basis for the application for disability benefits.
{¶ 38} Chronic fatigue syndrome, like fibromyalgia and chronic myofascial pain syndrome, is a medically recognized condition characterized mostly by subjective symptoms. Yet these conditions can be physically debilitating and disabling. I believe that the lack of objective findings alone is an insufficient reason for a doctor to conclude that a claimant is not disabled due to chronic fatigue syndrome.
{¶ 39} Dr. Wolfe has demonstrated a pattern of skepticism and bias toward chronic illnesses that cannot be objectively confirmed or diagnosed. She appears unwilling or unable to acknowledge that a person may be disabled when there are subjective symptoms only and a lack of objective abnormalities. Because I believe that Dr. Wolfe’s reports are not reliable evidence upon which to terminate Morgan’s disability-retirement benefits, I respectfully dissent.
Pfeifer, J., concurs in the foregoing opinion.

. In VanCleave, the primary issue involved whether to extend State ex rel. Noll v. Indus. Comm. (1991), 57 Ohio St.3d 203, 567 N.E.2d 245, to require the State Employees Retirement System (“SERS”) to identify the evidence upon which it relied and to explain its reasons for denying VanCleave’s application, or whether such an explanation was constitutionally required by procedural due process. We also determined that SERS did not abuse its discretion when it relied upon the opinion of Dr. Wolfe to deny VanCleave’s application for disability-retirement benefits. Although I voted with the majority in VanCleave, I am becoming concerned with an apparent pattern in Dr. Wolfe’s opinions in which she routinely relies on the absence of objective medical evidence and discounts subjective symptoms to recommend that disability be denied. I believe that the retirement board should address the rigidity of these opinions in light of evolving medical evidence *331that conditions such as chronic pain syndrome and fibromyalgia may be disabling even though there are no objective symptoms.